LOGAN, Circuit Judge,
dissenting:
I sympathize with the result reached in the majority opinion, but I cannot reason to the same conclusion.
Certainly there is a factual distinction between the situation of an individual who is mentally or legally incapacitated at the time of, or after, the injury compensable under the Federal Tort Claims Act, and the case where the tort itself caused the incapacity. In Exnieious v. United States, 563 F.2d 418 (10th Cir. 1977), the doctors told the victim his condition was caused by arthritis, an explanation not suggesting any malpractice. When plaintiff found out years later his condition was caused by necrosis stemming from the surgery, our Court held the injury qualified as one not discoverable until he knew of the cause. The result should be no different if the injured party were insane at the time of the injury, and the false representations were made to his parents, spouse or legal guardian. The statute of limitations would not commence to run until the plaintiff (or those presumed responsible for him, if he was legally incapacitated) discovered, or in the exercise of reasonable diligence should have discovered, either that he had an injury or that it might support a malpractice claim.1 That is not the instant case; the malpractice here, if any, would be observable as soon as the lobotomy was performed, by the family and friends of the plaintiff, if not by him personally.
Courts which have considered the question are unanimous that neither mental nor legal disability tolls the statute of limitations under the Federal Tort Claims Act. Casias v. United States, 532 F.2d 1339 (10th Cir. 1976) (insanity); Accardi v. United States, 435 F.2d 1239 (3d Cir. 1970) (insanity); Brown v. United States, 353 F.2d 578 (9th Cir. 1965) (minority); Simon v. United States, 244 F.2d 703 (5th Cir. 1957) (minority); and cases cited Annot., 29 A.L.R. Fed. 482, 528-530 (1976). Cf. Williams v. United States, 228 F.2d 129 (4th Cir. 1955), cert. denied, 351 U.S. 986, 76 S.Ct. 1054, 100 L.Ed. 1499 (1956) (insanity under Suits in Admiralty Act). There is no exception to the two-year period set forth in the statute; hence it is said the government has waived its traditional immunity only for that period. See Simon v. United States, supra. Apparently it is also expected that if there is no guardian or conservator appointed for the disabled injured party, his natural guardians or next friends — parents, spouse, children — will look out for his interest.
In Jackson v. United States, 234 F.Supp. 586 (E.D.S.C.1964), a patient suffering from a cerebral vascular accident was treated in a veterans hospital. While he was in a delirious condition hospital employees negligently permitted him to fall out of bed and suffer a serious ankle injury. There is no indication he had a legal guardian at the time of the injury or thereafter. The court held the statute of limitations was not tolled, and barred the claim filed by him more than two years after the injury. Jackson states the law applied in all of these insanity and minority cases. If someone is expected to sue within two years on behalf of the injured party suffering from a cerebral hemorrhage, I think the same rule should prevail in a case like that before us. I cannot ascertain a meaningful distinction between the two situations.
Possibly it can be argued that since the natural guardians, Zeidler’s parents, consented to the lobotomy, they would not be expected to pursue his claim. But if they *533had consented to an appendectomy instead, and Zeidler died because of the physician’s malpractice, they surely would not hesitate to sue. Plaintiff here seems to argue it was a tort to perform the lobotomy, not that the operation was negligently done. The defendants should be judged by the standards of medical practice at the time of the operation, not from hindsight after thirty years of advancements in medical science. If it was generally considered malpractice to perform lobotomies in 1947 and 1948, the tort was obvious to a knowledgeable observer the day it was done. The parents who consented after being beguiled by misrepresentations of the operating doctor surely would feel free to sue for the injury, at least once they realized it might support a malpractice claim.
Under the majority opinion, as I read it, if Zeidler was mentally incapacitated before the operation then the claim is barred by the statute of limitations; if he was incapacitated by the operation, his claim is not barred. To me that is a distinction without a difference. The factual distinction is being seized upon to avoid the harshness of the rule applied in the insanity and minority cases. Not being able to make intellectual sense of the distinction between the two situations, I cannot take that step. I would affirm the dismissal of the cause.

. Apparently the Supreme Court will soon decide whether the statute commences to run when the party knew of the injury but did not know it might support a malpractice claim. Kubrick v. United States, 581 F.2d 1092 (3d Cir. 1978), cert. granted, - U.S. -, 99 S.Ct. 1211, 59 L.Ed.2d 453 (1979).